                                           Case 2:21-cv-00078-JAM-CKD Document 6 Filed 03/01/21 Page 1 of 1


                                 1
                                 2                                UNITED STATES DISTRICT COURT

                                 3                        FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 4
                                      VALERIE BROOKS, individually and on     )             CASE NUMBER: 2:21-cv-00078-JAM-CKD
                                 5    behalf of all others similarly situated )
                                 6                                            )
                                                                  Plaintiff,  )
                                 7       v.                                   )
                                                                              )             ORDER TO APPOINT
                                 8    Y.Y.G.M. SA d/b/a BRANDY MELVILLE, )                  SPECIAL PROCESS SERVICE
                                      a Swiss corporation; and DOES 1 to 10,  )
                                 9
                                      inclusive,                              )
                                 10                               Defendants. )
                                                                              )
                                 11
                                 12          The request having been considered by the Court and good cause appearing therefore,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      IT IS HEREBY ORDERED as follows:
                                 14
                                             APS International, Ltd., including its designated agents, are appointed and authorized to
                                 15
                                      effect service of process on the defendant, Y.Y.G.M. SA d/b/a Brandy Melville, in Lugano,
                                 16
                                 17   Switzerland. Service shall be carried out according to any internationally agreed means, the

                                 18   laws of the foreign country, or as directed by the foreign authority or the originating court if not

                                 19   otherwise prohibited by international agreement or the laws of the foreign country, and in a
                                 20   manner reasonably calculated to give notice.
                                 21
                                 22   Dated: February 26, 2021                        /s/ John A. Mendez
                                                                                      THE HONORABLE JOHN A. MENDEZ
                                 23                                                   UNITED STATES DISTRICT COURT JUDGE
                                 24
                                 25
                                 26
                                 27
                                 28

                                                                                       1
